Case 1:18-cv-09550-PAE Document 21 Filed 03/04/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_____________ _ .X
NOAH BANK.,

Plaintiff, : 18 Civ. 9550 (PAE)

-v- : ORDER

52 JP PARK CORP. and BISTRO MARKETPLACE 17
INC., :

Defendants. :

X

PAUL A. ENGELMAYER, District Judge:
On February 28, 2019, Noah Banl< filed a motion for default judgment, See Dkt. l7. The
Court hereby orders that a hearing on Noah Bank’s motion for default judgment be held on April
18, 2019, at 3.30 p.m. Noah Bank is directed to serve this Order, as well as its motion for default
judgment and supporting papers, on both defendants and to file proof of such Service by April
12, 2019.
SO ORDERED.

MA'WW

Paul A. Engelmayer
United States District Judge

Dated: March 4, 2019
NeW York, New York

